Name: Commission Regulation (EEC) No 1485/83 of 8 June 1983 authorizing the storage in another Member State of butter bought in, in accordance with the provisions of Regulation (EEC) No 685/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 83 Official Journal of the European Communities No L 151 /35 COMMISSION REGULATION (EEC) No 1485/83 of 8 June 1983 authorizing the storage in another Member State of butter bought in in accor ­ dance with the provisions of Regulation (EEC) No 685/69 HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of the Member States &gt; referred to in the Annex are hereby authorized, during the 1983/84 milk year, to transport and store outside the territory of the Member State within whose juris ­ diction they fall butter in storage which they have bought in in accordance with Title I of Regulation (EEC) No 685/69 in the quantities and for the destina ­ tions referred to in the Annex hereto. 2 . The transport operations referred to in paragraph 1 shall be completed at the latest by the dates shown in the Annex. 3 . The intervention agencies referred to in para ­ graph 1 shall notify the intervention agency of the Member State in whose territory the butter is being stored, of the location and condition of the butter stored in that territory and of any movement of the butter. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency ('), and in particular Articles 1 and 4 thereof, Whereas Commission Regulation (EEC) No 1 722/77 (2), as last amended by Regulation (EEC) No 3476/80 (3), laid down common detailed rules for the application of Regulation (EEC) No 1055/77 ; whereas Regulation (EEC) No 1722/77 applies to the storage and movement of butter bought in by an intervention agency ; Whereas the present situation on the market in butter features a very large increase in the quantities being bought in by the intervention agencies ; whereas authorization should be granted to the intervention agencies of certain Member States , when the storage facilities in those Member States have been used up, to transport to and store in other Member States butter which they have bought in in accordance with the provisions of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of applica ­ tion for intervention on the market in butter and cream (4), as last amended by Regulation (EEC) No 714/83 (5); Whereas Article 6 ( 1 ) of Regulation (EEC) No 685/69 provides that the butter is to be put through a storage test period of two months ; whereas in the interests of good management transportation should be confined to butter which meets the requirements laid down in that Article, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 1 . The provisions laid down in Article 1 shall apply only to butter which has remained in storage in the Member State within whose jurisdiction the interven ­ tion agency falls for a period longer than the test period referred to in Article 6 ( 1 ) of Regulation (EEC) No 685/69 . 2 . Regulation (EEC) No 1722/77 shall apply to the transport operations referred to in Article 1 . Article 3 Member States shall ensure that the additional costs incurred in transporting the butter, including the costs of removing it from and returning it to cold storage, correspond to the most favourable conditions, having regard to the conditions on the market . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . (') OJ No L 128 , 24 . 5 . 1977, p. 1 . 2) OJ No L 189 , 29 . 7 . 1977, p. 36 . O OJ No L 363 , 31 . 12 . 1980 , p . 71 (4) OJ No L 90, 15 . 4 . 1969 , p. 12 . (5) OJ No L 83, 30 . 3 . 1983 , p. 27 . No L 151 /36 Official Journal of the European Communities 9 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX Member State Date referred to in Article 1 (2) Destination and quantities to be transferred Federal Republic of Germany Belgium 1 . France 2 . Ireland 30 September 1983 30 September 1983 10 000 tonnes 5 000 tonnes 3 000 tonnes